Exhibit 10.2

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

dated as of

April 3, 2014

among

FS INVESTMENT CORPORATION,

as Borrower

The SUBSIDIARY GUARANTORS Party Hereto

ING CAPITAL LLC,

as Revolving Administrative Agent

Each FINANCING AGENT and

DESIGNATED INDEBTEDNESS HOLDER Party Hereto

and

ING CAPITAL LLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions, Etc.      2   

1.01

  Certain Uniform Commercial Code Terms      2   

1.02

  Additional Definitions      2   

1.03

  Terms Generally      21   

Section 2.

  Representations and Warranties      21   

2.01

  Organization      21   

2.02

  Authorization; Enforceability      21   

2.03

  Governmental Approvals; No Conflicts      22   

2.04

  Title      22   

2.05

  Names, Etc.      22   

2.06

  Changes in Circumstances      22   

2.07

  Pledged Equity Interests      23   

2.08

  Promissory Notes      23   

2.09

  Deposit Accounts and Securities Accounts      23   

2.10

  Commercial Tort Claims      23   

2.11

  Intellectual Property and Licenses      24   

Section 3.

  Guarantee      25   

3.01

  The Guarantee      25   

3.02

  Obligations Unconditional      25   

3.03

  Reinstatement      26   

3.04

  Subrogation      27   

3.05

  Remedies      27   

3.06

  Continuing Guarantee      27   

3.07

  Instrument for the Payment of Money      27   

3.08

  Rights of Contribution      27   

3.09

  General Limitation on Guarantee Obligations      28   

3.10

  Indemnity by Borrower      29   

3.11

  Keepwell.      29   

Section 4.

  Collateral      29   

Section 5.

  Certain Agreements Among Secured Parties      30   

5.01

  Priorities; Additional Collateral      30   

5.02

  Turnover of Collateral      31   

5.03

  Cooperation of Secured Parties      31   

5.04

  Limitation upon Certain Independent Actions by Secured Parties      31   

5.05

  No Challenges      32   

5.06

  Rights of Secured Parties as to Secured Obligations      32   

Section 6.

  Designation of Designated Indebtedness; Recordkeeping, Etc.      32   

6.01

  Designation of Other Indebtedness      32   

6.02

  Recordkeeping      33   

6.03

  Further Assurances      33   

 

i



--------------------------------------------------------------------------------

Section 7.   Covenants of the Obligors    34

7.01

  Delivery and Other Perfection    34

7.02

  Name; Jurisdiction of Organization, Etc.    35

7.03

  Other Liens, Financing Statements or Control    36

7.04

  Transfer of Collateral    36

7.05

  Additional Subsidiary Guarantors    36

7.06

  Control Agreements    36

7.07

  Revolving Credit Facility    37

7.08

  Pledged Equity Interests    37

7.09

  Voting Rights, Dividends, Etc. in Respect of Pledged Interests    38

7.10

  Commercial Tort Claims    40

7.11

  Intellectual Property    40 Section 8.   Acceleration Notice; Remedies;
Distribution of Collateral    42

8.01

  Notice of Acceleration    42

8.02

  Preservation of Rights    42

8.03

  Events of Default, Etc.    42

8.04

  Deficiency    43

8.05

  Private Sale    43

8.06

  Application of Proceeds    44

8.07

  Attorney-in-Fact    45

8.08

  Grant of Intellectual Property License    45

8.09

  Authority    45 Section 9.   The Collateral Agent    46

9.01

  Appointment; Powers and Immunities    46

9.02

  Information Regarding Secured Parties    47

9.03

  Reliance by Collateral Agent    47

9.04

  Rights as a Secured Party    47

9.05

  Indemnification    48

9.06

  Non-Reliance on Collateral Agent and Other Secured Parties    48

9.07

  Failure to Act    49

9.08

  Resignation of Collateral Agent    49

9.09

  Agents and Attorneys-in-Fact    49 Section 10.   Miscellaneous    49

10.01

  Notices    49

10.02

  No Waiver    50

10.03

  Amendments to Security Documents, Etc.    50

10.04

  Expenses: Indemnity: Damage Waiver    52

10.05

  Successors and Assigns    53

10.06

  Counterparts; Integration; Effectiveness; Electronic Execution    53

10.07

  Severability    53

 

ii



--------------------------------------------------------------------------------

10.08

  Governing Law; Submission to Jurisdiction    54

10.09

  Waiver of Jury Trial    54

10.10

  Headings    55

10.11

  Termination    55

10.12

  Confidentiality    55

 

EXHIBIT A   –   Form of Notice of Designation for Designated Indebtedness
EXHIBIT B   –   Form of Guarantee Assumption Agreement EXHIBIT C   –   Form of
Intellectual Property Security Agreement EXHIBIT D   –   Form of Pledge
Supplement EXHIBIT E   –   Form of Joinder Agreement for Designated Indebtedness

 

iii



--------------------------------------------------------------------------------

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of April 3, 2014 (as amended,
supplemented, or otherwise modified from time to time, this “Agreement”), among
FS Investment Corporation, a corporation duly organized and validly existing
under the laws of the State of Maryland (the “Borrower”), IC American Energy
Investments, Inc., a corporation duly organized and validly existing under the
laws of the state of Delaware, FSIC Investments, Inc., a corporation duly
organized and validly existing under the laws of the state of Delaware, each
other entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof
pursuant to Section 7.05 hereof (collectively, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative
agent for the parties defined as “Lenders” under the Revolving Credit Facility
referred to below (in such capacity, together with its successors in such
capacity, the “Revolving Administrative Agent”), each “Financing Agent” or
“Designated Indebtedness Holder” that becomes a party hereto after the date
hereof pursuant to Section 6.01 hereof and ING CAPITAL LLC, as collateral agent
for the Secured Parties hereinafter referred to (in such capacity, together with
its successors in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Revolving Administrative Agent are entering
into the Revolving Credit Facility, pursuant to which such lenders have agreed
to extend credit (by means of revolving loans and letters of credit) to the
Borrower from time to time;

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Facility that the
Borrower designates as “Designated Indebtedness” under this Agreement, which
indebtedness is to be entitled to the benefits of this Agreement;

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility and the holders of any “Designated Indebtedness” to
extend other credit to the Borrower, the Borrower wishes to provide (a) for
certain of its Subsidiaries from time to time to become parties hereto and to
guarantee the payment of the Guaranteed Obligations (as hereinafter defined),
and (b) for the Borrower and the Subsidiary Guarantors to provide collateral
security for the Secured Obligations (as hereinafter defined);

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and



--------------------------------------------------------------------------------

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Certain Uniform Commercial Code Terms. As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.

1.02 Additional Definitions. In addition, as used herein:

“Acceleration” means the Credit Agreement Obligations or any other Secured
Obligations of any Secured Party having been declared (or become) due and
payable in full in accordance with the applicable Debt Documents following the
occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and the receipt of any notice
and/or expiration of any applicable grace period with respect thereto.

“Acceleration Notice” has the meaning specified in Section 8.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Bank Loan” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

2



--------------------------------------------------------------------------------

“Belgium” means the Kingdom of Belgium

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” has the meaning given to such term in the Revolving Credit
Facility.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code.

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group; and (b) the Designated Indebtedness Holders holding a Series of
Designated Indebtedness as a group.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

3



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 4.

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans and/or to participate in letters
of credit, as such commitment may be (a) reduced or increased from time to time
pursuant to the Revolving Credit Facility and (b) reduced or increased from time
to time pursuant to assignments by or to such Revolving Lender pursuant to the
Revolving Credit Facility.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents, including in each case in respect of the principal of and
interest on the loans made or

 

4



--------------------------------------------------------------------------------

letters of credit issued thereunder, and all reimbursement obligations, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
the Revolving Administrative Agent or the Revolving Lenders or any of them under
or in respect of the Revolving Credit Facility and the other Loan Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to the
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; provided that Credit Agreement Obligations shall not include
any Excluded Swap Obligation.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

“Debt Documents” means, collectively, the Revolving Credit Facility, the
Designated Indebtedness Documents, any Hedging Agreement evidencing or relating
to any Hedging Agreement Obligations and the Security Documents.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

(a) subject to clause (l) below, in the case of each Certificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Certificated Security is either (i) in the possession of the Collateral Agent
and registered in the name of the Collateral Agent (or its nominee) or Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and registered in the name of the Custodian (or its nominee) or Indorsed in
blank and, in the case of this clause (ii), the Custodian has either (A) agreed
in documentation reasonably acceptable to the Collateral Agent (it being
understood that the Custodian Agreement dated as of the Effective Date is
reasonably acceptable to the Collateral Agent) to hold such Certificated
Security as bailee on behalf of the Collateral Agent or (B) credited the same to
a Securities Account for

 

5



--------------------------------------------------------------------------------

which the Custodian is a Securities Intermediary and has agreed that such
Certificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

(b) subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and indorsed
to the Collateral Agent or in blank or (ii) in the possession of the Custodian
and the Custodian has either (x) agreed in documentation reasonably acceptable
to the Collateral Agent (it being understood that the Custodian Agreement dated
as of the Effective Date is reasonably acceptable to the Collateral Agent) to
hold such Instrument as agent or bailee of the Collateral Agent or (y) credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Instrument constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

(c) subject to clause (l) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

(d) subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if a Certificated Security, so held in the possession
of such Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

(e) in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

 

6



--------------------------------------------------------------------------------

(f) in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;

(g) in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as agent or bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

(h) subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, any of the following:
(i) the criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as agent or
bailee on behalf of the Collateral Agent) or (iii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and such participating institution (and, if applicable, the obligor that
issued such Instrument) has taken such actions as shall be necessary under the
law of the jurisdiction where such Instrument is physically located to accord
the Collateral Agent rights substantially equivalent to NYUCC Control over such
Instrument under the NYUCC;

 

7



--------------------------------------------------------------------------------

(i) subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

(j) in the case of any Deposit Account or Securities Account, that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has NYUCC Control over such Securities
Account;

(k) in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account or Securities Account over which the Collateral
Agent has NYUCC Control as described in clause (j) above;

(l) in the case of any Certificated Security, Uncertificated Security or
Instrument or Special Equity Interest either physically located outside of the
United States or issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest;

(m) in the case of each Portfolio Investment of any Obligor consisting of a Bank
Loan, in addition to all other actions required to be taken hereunder, that all
actions shall have been taken as required by Section 5.08(c)(iv), (v) and (vi),
as applicable, of the Revolving Credit Facility;

(n) subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the

 

8



--------------------------------------------------------------------------------

provisions of clause (a) above) and, in the case of a Special Equity Interest
constituting an Uncertificated Security, that the holder of the first Lien on
such Uncertificated Security has been registered as the holder thereof on the
books of the issuer thereof and acknowledged that it holds such Uncertificated
Security for the Collateral Agent subject to such Lien; and

(o) in the case of each Portfolio Investment of any Obligor or other Collateral
not of a type covered by the foregoing clauses (a) through (n), that such
Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof notwithstanding the fact that it is not in the physical
possession of the Collateral Agent or the Custodian (x) if such Portfolio
Investment is owned by such Obligor on the date of this Agreement, if such
Instrument or Promissory Note is in the possession of the Collateral Agent or
the Custodian as required above within 30 Business Days from the date hereof,
and (y) (1) if such Portfolio Investment is acquired by the Obligor after the
date hereof, if such Instrument or Promissory Note is in the possession of the
Collateral Agent or the Custodian as required above within 10 Business Days of
the acquisition of the Portfolio Investment relating to such Instrument or
Promissory Note, or 10 Business Days of the issuance of such Instrument or
Promissory Note, and (2) as a result of the syndication, sale, transfer,
assignment or exchange of a portion of a Portfolio Investment relating to such
Instrument or Promissory Note, if the Borrower, within 20 Business Days,
receives new or additional Instruments or Promissory Notes in connection with
such syndication, sale, transfer, assignment or exchange and such new or
additional Instruments or Promissory Notes are in the possession of the
Collateral Agent or the Custodian as required above.

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

9



--------------------------------------------------------------------------------

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any the notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under or in respect of such Designated Indebtedness Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to the
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; provided that Designated Indebtedness Obligations shall not
include any Excluded Swap Obligation.

“Effective Date” means April 3, 2014.

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of the
Secured Obligations, (d) to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Grantors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

 

10



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts, 401(k) accounts, and
other deposit accounts specifically and exclusively used for employee wage,
health and benefit payments, (iii) any fiduciary accounts or any account for
which any Obligor is the servicer for another Person, including any accounts in
the name of any Obligor in its capacity as servicer for a Financing Subsidiary
or any “Agency Account” pursuant to the Revolving Credit Facility, (iv) any
intent-to-use application for United States trademark registration, (v) any
Margin Stock acquired in connection with the Tender Offer and (vi) any Equity
Interest in a Portfolio Investment that is issued as an “equity kicker” to
holders of subordinated debt and such Equity Interest is pledged to secure
senior debt of such Portfolio Investment to the extent prohibited thereby.

“Excluded Equity Interest” means any (i) Equity Interest of a CFC or a
Transparent Subsidiary, other than (x) non-voting Equity Interests in a CFC or
Transparent Subsidiary, as applicable, that are directly held by an Obligor, and
(y) 65% of the voting Equity Interests in a CFC or Transparent Subsidiary, as
applicable, that are directly held by an Obligor, and (ii) Equity Interest
issued by any Financing Subsidiary; provided, that if any such CFC, Transparent
Subsidiary or Financing Subsidiary shall at any time cease to be a CFC,
Transparent Subsidiary or Financing Subsidiary, as applicable, pursuant to the
Revolving Credit Facility or otherwise, the Equity Interests issued by such
Person shall no longer constitute Excluded Equity Interests and shall become
part of the Collateral hereunder.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such specific
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

11



--------------------------------------------------------------------------------

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility, and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity.

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall

 

12



--------------------------------------------------------------------------------

not include endorsements for collection or deposit in the ordinary course of
business or customary indemnification agreements entered into in the ordinary
course of business in connection with obligations that do not constitute
Indebtedness. The amount of any Guarantee at any time shall be deemed to be an
amount equal to the maximum stated or determinable amount of the primary
obligation in respect of which such Guarantee is incurred, unless the terms of
such Guarantee expressly provide that the maximum amount for which such Person
may be liable thereunder is a lesser amount (in which case the amount of such
Guarantee shall be deemed to be an amount equal to such lesser amount).

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Hedging Agreement Obligations.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender under any Hedging Agreement that is an interest
rate or foreign currency exchange protection agreement or other interest rate or
foreign currency exchange hedging agreement and has been designated by the
Borrower by notice to the Collateral Agent as being secured by this Agreement,
including in each case all margin payments, termination payments, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Hedging Agreement,
and including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided, that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.

For purposes hereof, it is understood that any such obligations of any Obligor
to a Person arising under a Hedging Agreement entered into at the time such
Person (or an Affiliate thereof) is a “Revolving Lender” party to the Revolving
Credit Facility shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Facility and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Facility, provided that neither
such Person nor any such Affiliate shall be entitled to the benefits of this
Agreement (and

 

13



--------------------------------------------------------------------------------

such obligations shall not constitute Hedging Agreement Obligations hereunder)
unless, at or prior to the time it ceased to be a Revolving Lender hereunder, it
shall have notified the Collateral Agent in writing of the existence of such
agreement. Subject to and without limiting the preceding sentence, any Affiliate
of a Revolving Lender that is a party to a Hedging Agreement shall be included
in the term “Revolving Lender” for purposes of this Agreement solely for
purposes of the rights and obligations arising hereunder in respect of such
Hedging Agreement and the Hedging Agreement Obligations thereunder.

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Guarantor under this
Agreement or (ii) any rights to consent to any amendment, waiver or other matter
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, as applicable, no
provider or holder of any Hedging Agreement Obligations (other than in its
capacity as Revolving Administrative Agent, Collateral Agent or Revolving Lender
to the extent applicable) has any individual right to enforce this Agreement or
bring any remedies with respect to any Lien on Collateral granted pursuant to
the Loan Documents. By accepting the benefits of this Agreement, such party
shall be deemed to have appointed the Collateral Agent as its agent and agreed
to be bound by this Agreement as a Secured Party, subject to the limitations set
forth in the preceding sentence.

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such debt being the lower of the outstanding amount of such debt
and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances or, solely for the purposes specified in the

 

14



--------------------------------------------------------------------------------

definition of “Indebtedness” in the Revolving Credit Facility or the Designated
Indebtedness Document (whichever contains the most restrictive provision then in
effect), and (j) the net amount such person would be obligated for under any
Hedging Agreement if such Hedging Agreement was terminated at that time. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor (or
such Person is not otherwise liable for such Indebtedness). Notwithstanding the
foregoing, “Indebtedness” shall not include (x) purchase price holdbacks arising
in the ordinary course of business in respect of a portion of the purchase price
of an asset or Investment to satisfy unperformed obligations of the seller of
such asset or Investment or (y) a commitment arising in the ordinary course of
business to make a future Portfolio Investment.

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

“ING” means ING Capital LLC.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value, so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along and other similar rights in favor of other equity holders of the same
issuer).

 

15



--------------------------------------------------------------------------------

“Loan Document” has the meaning given to such term in the Revolving Credit
Facility.

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Notice of Designation” has the meaning specified in Section 6.01.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

“Obligors” has the meaning given to such term in the preamble of this Agreement.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

“Permitted Liens” means any Liens (other than the Liens created or provided
under this Agreement or the other Security Documents) not prohibited by the
provisions of the Credit Agreement and any Designated Indebtedness Document,
including with respect to a Special Equity Interest any Lien in favor of a
creditor of the issuer of such Special Equity Interest as contemplated by the
definition of such term in the Revolving Credit Agreement.

 

16



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Regulation T, U and X” means, respectively, Regulation T, U and X of the Board
of Governors of the Federal Reserve System (or any successor), as the same may
be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

17



--------------------------------------------------------------------------------

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent obligations)) by the Borrower
(each such issuance, a “Series”), the meaning given to the term “Required
Holders” or “Required Lenders” in the Debt Documents with respect to such
Designated Indebtedness.

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Facility (so long as the obligations under the
Revolving Credit Facility are outstanding (other than unasserted contingent
obligations)).

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the sum of the Credit Agreement Obligations and the
Designated Indebtedness Obligations. For purposes of determining the amount of
the Credit Agreement Obligations and the Designated Indebtedness Obligations,
the amount of such obligations shall be the outstanding principal amount of such
obligations plus, if no event of default has occurred under any of the Debt
Documents (or if an event of default has occurred under any of the Debt
Documents but such event of default has been waived by the permitted parties
under the applicable Debt Documents), the amount of the unfunded commitments on
account of such obligations.

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of April 3, 2014, among the Borrower, the lenders party
thereto and ING Capital LLC, as administrative agent (the “Existing Revolving
Credit Agreement”) and (ii) any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement of the Existing Revolving
Credit Agreement (or to any such amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement).

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Facility.

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Hedging Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and the Designated Indebtedness Documents
(if any) and (c) in

 

18



--------------------------------------------------------------------------------

the case of all Obligors, all present and future obligations of the Obligors to
the Secured Parties, or any of them, hereunder or under any other Security
Document; provided that Secured Obligations shall not include any Excluded Swap
Obligation.

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations” and the Collateral Agent.

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement and all other assignments, pledge agreements, security agreements,
control agreements, custodial agreements and other instruments executed and
delivered at any time by any of the Obligors pursuant hereto or otherwise
providing or relating to any collateral security for any of the Secured
Obligations.

“Series” has the meaning set forth in the definition of Required Designated
Indebtedness Holders.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as an “Structured Subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an

 

19



--------------------------------------------------------------------------------

Investment held by any Obligor in the ordinary course of business and that is
not, under GAAP, consolidated on the financial statements of the Borrower and
its Subsidiaries. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

“Tender Offer” means the all-cash tender offer by the Borrower for its shares of
common stock that is proposed to be commenced in connection with the initial
listing of the Borrower’s shares of common stock on the New York Stock Exchange
LLC (or other national securities exchange registered under Section 6 of the
Exchange Act of 1934, as amended), which shall be for an amount not to exceed
$250,000,000.

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Facility are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each Designated Indebtedness and all fees and other amounts payable thereunder
shall have been paid in full (excluding, for the avoidance of doubt, any amount
in connection with any contingent unasserted obligation).

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not

 

20



--------------------------------------------------------------------------------

limited to: (i) the right to sue for past, present and future misappropriation
or other violation of any Trade Secret, and (ii) all proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.

“United States” means the United States of America.

“U.S. Government Security” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

1.03 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on such amendments, supplements, or
modifications set forth herein or in the applicable Debt Document), (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Exhibits and Annexes
shall be construed to refer to Sections of, and Exhibits and Annexes to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Secured Parties that:

2.01 Organization. Such Obligor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

2.02 Authorization; Enforceability. The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, are within
such Obligor’s corporate or other powers and have been duly authorized by all
necessary corporate or other action, including by all necessary shareholder
action. This

 

21



--------------------------------------------------------------------------------

Agreement has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

2.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant hereto or
the other Security Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any
Obligor or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon any Obligor or any of its assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant hereto or the other Security
Documents, will not result in the creation or imposition of any Lien on any
asset of any Obligor.

2.04 Title. Such Obligor is the sole beneficial owner of the Collateral in which
a security interest is granted by such Obligor hereunder and no Lien exists upon
such Collateral other than (a) the security interest created or provided for
herein or the other Security Documents, which security interest constitutes a
valid first and prior perfected Lien (subject to Eligible Liens) on the
Collateral included in the Borrowing Base and (subject to Permitted Liens) on
all other Collateral (except that any such security interest in a Special Equity
Interest may be subject to a Lien in favor of a creditor of the issuer of such
Special Equity Interest as contemplated by the definition of such term in
Section 1.02) and (b) other Liens not prohibited by the provisions of any Debt
Document.

2.05 Names, Etc. As of the date hereof, the full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the date hereof are correctly set forth in Annex 2.05 (and
of each additional Obligor as of the date of the Guarantee Assumption Agreement
referred to below are set forth in the supplement to Annex 2.05 in Appendix A to
the Guarantee Assumption Agreement executed and delivered by such Obligor
pursuant to Section 7.05).

2.06 Changes in Circumstances. No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to
any Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as

 

22



--------------------------------------------------------------------------------

of the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person and binding upon such Obligor, in each case
except as notified in writing to the Collateral Agent prior to the date hereof
(or, in the case of any Subsidiary Guarantor, prior to the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement).

2.07 Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and correct
list of all Pledged Equity Interests owned by any Obligor on the date hereof (or
owned by a Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement) and on the date hereof or thereof such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on Annex 2.07; (ii) on the date hereof or thereof the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and (iii) no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.

2.08 Promissory Notes. Annex 2.08 sets forth a complete and correct list of all
Promissory Notes (other than any previously Delivered to the Custodian or held
in a Securities Account referred to in Annex 2.09) held by any Obligor on the
date hereof (or held by a Subsidiary Guarantor on the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement) that are either included in
the Borrowing Base or have an aggregate unpaid principal amount in excess of
$75,000.

2.09 Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a complete
and correct list of all Deposit Accounts, Securities Accounts and Commodity
Accounts of the Obligors on the date hereof (and of any Subsidiary Guarantor on
the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), except for any Deposit Account specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments.

2.10 Commercial Tort Claims. Annex 2.10 sets forth a complete and correct list
of all Commercial Tort Claims of the Obligors on the date hereof (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

 

23



--------------------------------------------------------------------------------

2.11 Intellectual Property and Licenses.

(a) Annex 2.11 sets forth a true and complete list on the date hereof (or on the
date a Subsidiary Guarantor becomes a party hereto pursuant to a Guarantee
Assumption Agreement) of (i) all United States, state and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each
Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses material to the business of such Obligor;

(b) on the date hereof or thereof each Obligor is the sole and exclusive owner
of the entire right, title, and interest in and to all Intellectual Property
listed on Annex 2.11, and to each Obligor’s knowledge, owns or has as of the
date hereof or thereof the valid right to use all other Intellectual Property
used in or necessary to conduct its business, free and clear of all Liens,
claims, encumbrances and licenses, except for Permitted Liens and the licenses
set forth on Annex 2.11;

(c) to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property owned by the Obligors is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and as of the date hereof or thereof each
Obligor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration and application
of Copyrights, Patents and Trademarks in full force and effect;

(d) to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property set forth in Annex 2.11 is valid and enforceable; no holding, decision,
or judgment has been rendered against any Obligor in any action or proceeding
before any court or administrative authority challenging the validity of, any
Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;

(e) on the date hereof or thereof all registrations and applications for
Copyrights, Patents and Trademarks owned by the Obligors are standing in the
name of an Obligor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by the Obligors has been licensed by any Obligor to any Affiliate
or third party, except as disclosed in Annex 2.11;

(f) as of the date hereof or thereof each Obligor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents, and
appropriate notice of copyright in connection with the publication of
Copyrights, in each case if material to the business of such Obligor;

 

24



--------------------------------------------------------------------------------

(g) as of the date hereof or thereof each Obligor uses adequate standards of
quality in the manufacture, distribution, and sale of all products sold and in
the provision of all services rendered under or in connection with all
Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;

(h) to each Obligor’s knowledge, as of the date hereof or thereof the conduct of
each Obligor’s business does not infringe upon or otherwise violate any
trademark, patent, copyright, trade secret or other intellectual property right
owned or controlled by a third party, and no claim has been made, in writing,
that the use of any Intellectual Property owned or used by any Obligor (or any
of its respective licensees) violates the asserted rights of any third party;

(i) to each Obligor’s knowledge, as of the date hereof or thereof no third party
is infringing upon or otherwise violating any rights in any Intellectual
Property owned or used by such Obligor, or any of its respective licensees;

(j) as of the date hereof or thereof, no settlement or consents, covenants not
to sue, nonassertion assurances, or releases have been entered into by any
Obligor or to which any Obligor is bound that adversely affect any Obligor’s
rights to own or use any Intellectual Property; and

(k) as of the date hereof or thereof, no Obligor has made a previous assignment,
sale, transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released, and there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent.

Section 3. Guarantee.

3.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and

 

25



--------------------------------------------------------------------------------

several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Debt Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(d) any lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

3.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations and such holder of a Guaranteed Obligation has
returned to the

 

26



--------------------------------------------------------------------------------

Borrower or its designee any such rescinded payment, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Secured
Parties on demand for all reasonable and documented out-of-pocket costs and
expenses (including reasonable and documented fees and other charges of counsel
(but excluding the allocated costs of internal counsel)) incurred by the Secured
Parties in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

3.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted, contingent obligations), and the expiration
and termination of all letters of credit or commitments to extend credit under
all Debt Documents, they shall not exercise any right or remedy arising by
reason of any performance by them of their guarantee in Section 3.01, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

3.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Facility, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Facility, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 3.01.

3.06 Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall (to the extent permitted under
applicable law) have the right to bring motion action under New York CPLR
Section 3213.

3.08 Rights of Contribution. The Obligors hereby agree, as between themselves,
that if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Subsidiary Guarantor of any

 

27



--------------------------------------------------------------------------------

Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 3.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 3 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

3.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

28



--------------------------------------------------------------------------------

3.10 Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the fair market value of the assets so sold.

3.11 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under the guarantee contained in this Section 3 in respect of
Swap Obligations (provided, however that each Qualified ECP Guarantor shall only
be liable under this Section 3.11 for the maximum amount of such liability that
can be incurred without rendering its obligations under this Section 3.11, or
otherwise under the guarantee contained in this Section 3, as it relates to such
other Obligor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of all the Secured Obligations (other than in respect of
indemnities and contingent Obligations not then due and payable). Each Qualified
ECP Guarantor intends that this Section 3.11 constitute, and this Section 3.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 4. Collateral. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under all of the
following property and assets, in each case whether tangible or intangible,
wherever located, and whether now owned by such Obligor or hereafter acquired
and whether now existing or hereafter coming into existence (all of the property
described in this Section 4, other than the property excluded pursuant to the
proviso to this Section 4, being collectively referred to herein as
“Collateral”):

(a) all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all

 

29



--------------------------------------------------------------------------------

Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

(b) to the extent related to any Collateral, all Supporting Obligations;

(c) to the extent related to any Collateral, all books, correspondence, credit
files, records, invoices and other papers (including all tapes, cards, computer
runs and other papers and documents in the possession or under the control of
such Obligor or any computer bureau or service company from time to time acting
for such Obligor); and

(d) all Proceeds of any of the foregoing Collateral.

PROVIDED, HOWEVER, that (1) in no event shall the security interest granted
under this Section 4 attach to (and there shall be excluded from the definition
of “Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction), or
(B) any Excluded Assets, and notwithstanding anything to the contrary provided
in this Agreement, the term “Collateral” shall not include, and the Obligors
shall not be deemed to have granted a security interest in, any Excluded Assets
and (2) the Obligors, may by notice to the Collateral Agent, exclude from the
grant of a security interest provided above in this Section 4 (and exclude from
the definition of “Collateral”), any Special Equity Interests designated by the
Borrower in reasonable detail to the Collateral Agent in such notice (it being
understood that the Borrower may at any later time rescind any such designation
by similar notice to the Collateral Agent).

Section 5. Certain Agreements Among Secured Parties.

5.01 Priorities; Additional Collateral.

(a) Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.

(b) Sharing of Guaranties and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the

 

30



--------------------------------------------------------------------------------

Borrower any guarantee of any of the Guaranteed Obligations unless such
guarantor simultaneously guarantees the payment of all of the Guaranteed
Obligations owed to all Secured Parties and (ii) such Secured Party will not
hold, take, accept or obtain any Lien upon any assets of any Obligor or any
Subsidiary of the Borrower to secure the payment and performance of the Secured
Obligations except and to the extent that such Lien is in favor of the
Collateral Agent pursuant to this Agreement or another Security Document to
which the Collateral Agent is a party for the benefit of all of the Secured
Parties as provided herein.

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

5.02 Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03 Cooperation of Secured Parties. Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04 Limitation upon Certain Independent Actions by Secured Parties. No Secured
Party shall have any right to institute any action or proceeding to enforce any
term or provision of the Security Documents or to enforce any of its rights in
respect of the Collateral or to exercise any other remedy pursuant to the
Security Documents or at law or in equity, for the purpose of realizing on the
Collateral, or by reason of jeopardy of any Collateral, or for the execution of
any trust or power hereunder (collectively, the “Specified Actions”), unless the
Required Secured Parties have delivered written instructions to the Collateral
Agent and the Collateral Agent shall have failed to act in accordance with such
instructions within 30 days thereafter. In such case but not otherwise, the
Required Secured Parties may appoint one Person to act on behalf of the Secured
Parties solely to take any of the Specified Actions (the “Appointed Party”),
and, upon the acceptance of its appointment as Appointed Party, the Appointed
Party shall be

 

31



--------------------------------------------------------------------------------

entitled to commence proceedings in any court of competent jurisdiction or to
take any other Specified Actions as the Collateral Agent might have taken
pursuant to this Agreement or the Security Documents (in accordance with the
directions of the Required Secured Parties). The Obligors acknowledge and agree
that should the Appointed Party act in accordance with this provision, such
Appointed Party will have all the rights, remedies, benefits and powers as are
granted to the Collateral Agent pursuant hereto or pursuant to any Security
Documents.

5.05 No Challenges. In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

5.06 Rights of Secured Parties as to Secured Obligations. Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise) as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party given in accordance with the Debt Documents to which such Secured Party is
a party or its Secured Obligations are bound; provided that, notwithstanding the
foregoing, each Secured Party agrees that it will not attempt to exercise
remedies with respect to any Collateral except as provided in this Agreement.

Section 6. Designation of Designated Indebtedness; Recordkeeping, Etc.

6.01 Designation of Other Indebtedness. The Borrower may at any time designate
as “Designated Indebtedness” hereunder any Indebtedness intended by the Borrower
to be secured that satisfies at the time of incurrence the terms and conditions
of the definition of “Secured Longer-Term Indebtedness” in the Revolving Credit
Facility and the other provisions of the Revolving Credit Facility (as long as
the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)), such designation to be effected by delivery to the
Collateral Agent of a notice substantially in the form of Exhibit A or in such
other form approved by the Collateral Agent (a “Notice of Designation”), which
notice shall identify such Indebtedness, provide that such Indebtedness be
designated as “Designated Indebtedness” hereunder

 

32



--------------------------------------------------------------------------------

and be accompanied by a certificate of a Financial Officer delivered to the
Revolving Administrative Agent, each Financing Agent, each Designated
Indebtedness Holder party hereto and the Collateral Agent:

(a) certifying that such Indebtedness satisfies the conditions of this Section,
and that after giving effect to such designation and the incurrence of such
Designated Indebtedness, no Default or Event of Default shall have occurred and
be continuing;

(b) attaching (and certifying as true and complete) copies of the material
Designated Indebtedness Documents for such Designated Indebtedness (including
all schedules and exhibits, and all amendments or supplements, thereto); and

(c) identifying the Financing Agent, if any, for such Designated Indebtedness
(or, if there is no Financing Agent for such Designated Indebtedness,
identifying each holder of such Designated Indebtedness).

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent (x) a joinder substantially in the form attached hereto as Exhibit E or
(y) an agreement in form and substance reasonably satisfactory to the Collateral
Agent, appropriately completed and duly executed and delivered by each party
thereto, pursuant to which such Financing Agent (or, if there is no Financing
Agent, such holder) shall have become a party hereto and assumed the obligations
of a Financing Agent (or holder) hereunder, as applicable.

6.02 Recordkeeping. The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time. Each Obligor agrees that
such books and records maintained in good faith by the Collateral Agent shall be
conclusive as to the matters contained therein absent manifest error. Each
Obligor shall have the right to inspect such books and records at any time upon
reasonable prior notice.

6.03 Further Assurances. The Collateral Agent, each Financing Agent and each
holder of Designated Indebtedness party hereto agrees (at the expense of the
Borrower) promptly (i) to take such actions and cause or permit the Custodian to
take such actions, (ii) to execute and deliver such agreements, instruments and
documents and (iii) to negotiate in good faith any amendments or waivers of Debt
Documents, in each case as shall be necessary or reasonably requested by the
Borrower to permit the Borrower to effectuate the incurrence and designation
hereunder of Secured Longer-Term Indebtedness as “Designated Indebtedness”.

 

33



--------------------------------------------------------------------------------

Section 7. Covenants of the Obligors. In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01 Delivery and Other Perfection.

(a) With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent or the Custodian is required in
order for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor shall take such actions as shall be necessary to effect Delivery thereof
within ten (10) days after the acquisition thereof by an Obligor with respect to
any such Portfolio Investment or Collateral acquired after the Effective Date.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then: (a) in
the case of any Investment in Indebtedness which requires delivery of a
promissory note as described in Schedule 1.01(d)(21) of the Credit Agreement, if
such destroyed or lost document is an original promissory note registered in
name of an Obligor, such original promissory note shall constitute an
“Undelivered Note” and the Borrower shall have up to 20 Business Days from the
date when the Borrower has knowledge of such loss or destruction to deliver to
the Custodian a replacement promissory note; and (b) in the case of any other
Indebtedness, if such destroyed instrument or document is an original or copy of
a transfer document or instrument, the Borrower shall have up to 20 Business
Days from the date when the Borrower has knowledge of such loss or destruction
to deliver to the Custodian a replacement instrument or document. As to all
other Collateral, such Obligor shall cause the same to be Delivered within three
Business Days of the acquisition thereof, provided that Delivery shall not be
required with respect to (1) accounts of the type described in clauses (A) –
(E) of Section 7.06 to the extent set forth therein, and (2) immaterial assets
so long as (x) such assets are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises NYUCC Control over such assets and
such assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of such assets described in this Section 7.01(a)(2) does not at
any time exceed $75,000; and provided further that the proviso to clause (h) of
the definition of “Delivery” does not apply to any participation in a loan held
by an Obligor pursuant only to a customary participation agreement (it being
understood that under no circumstances will participations in a loan be included
as an Eligible Portfolio Investment, as defined in the Revolving Credit
Facility, whether or not such clause (h) has been complied with). In addition,
and without limiting the generality of the foregoing (but subject to the
limitations therein), each Obligor shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary in the reasonable judgment of the Collateral Agent to create,
preserve, perfect, maintain the perfection of or validate the security interest
granted pursuant hereto or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such security interest, and without
limiting the foregoing, shall:

(i) keep full and accurate books and records relating to the Collateral in all
material respects; and

 

34



--------------------------------------------------------------------------------

(ii) permit representatives of the Collateral Agent, upon reasonable prior
notice, all at such reasonable times during normal business hours, to inspect
and make abstracts from its books and records pertaining to the Collateral, and
permit representatives of the Collateral Agent to be present at such Obligor’s
place of business to receive copies of communications and remittances relating
to the Collateral, and forward copies of any notices or communications received
by such Obligor with respect to the Collateral, all in such manner as the
Collateral Agent may reasonably require; provided that each such Obligor shall
be entitled to have its representatives and advisors present during any
inspection of its books and records at such Obligor’s place of business and the
Collateral Agent shall not conduct more than two (2) such inspections and visits
in any calendar year unless an Event of Default has occurred and is continuing
at the time of any subsequent inspections during such calendar year; provided
that, between the inspections under Section 5.06(a) of the Revolving Credit
Facility and the inspections under this Section 7.01(a)(ii), there shall be not
more than two inspections and visits to the offices of FB Income Advisor, LLC in
any calendar year, and two inspections and visits to the office of the Custodian
in any calendar year, in each case unless an Event of Default has occurred and
is continuing at the time of any subsequent inspections during such calendar
year.

(b) Unless released from the Collateral pursuant to Section 10.03(e) or (f),
once any Portfolio Investment has been Delivered, the Obligors shall not take or
permit any action that would result in such Portfolio Investment no longer being
Delivered hereunder and shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary in the
reasonable judgment of the Collateral Agent to continue the Delivered status of
any Collateral. Without limiting the generality of the foregoing, the Obligors
shall not terminate any arrangement with the Custodian unless and until a
successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.

7.02 Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Facility (as
long as any of the Credit Agreement Obligations are outstanding (other than
unasserted contingent obligations)) and such Obligor provides the Collateral
Agent with at least thirty (30) days prior written notice of such permitted
change (or such shorter period approved by the Collateral Agent).

 

35



--------------------------------------------------------------------------------

7.03 Other Liens, Financing Statements or Control. Except as otherwise permitted
under the Revolving Credit Facility (as long as any of the Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)), and
the applicable provisions of each other Debt Document, the Obligors shall not
(a) create or suffer to exist any Lien upon or with respect to any Collateral,
(b) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Agent is not named as
the sole Collateral Agent for the benefit of the Secured Parties, or (c) cause
or permit any Person other than the Collateral Agent to have NYUCC Control of
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

7.04 Transfer of Collateral. Except as otherwise permitted under the Revolving
Credit Facility and the other Debt Documents, the Obligors shall not sell,
transfer, assign or otherwise dispose of any Collateral.

7.05 Additional Subsidiary Guarantors. As contemplated by the Revolving Credit
Facility, new Subsidiaries of the Borrower formed or acquired by the Borrower
after the date hereof (other than a Financing Subsidiary, a CFC or a Transparent
Subsidiary), existing Subsidiaries of the Borrower that after the date hereof
cease to constitute Financing Subsidiaries, CFCs or Transparent Subsidiaries
under the Revolving Credit Facility, and any other Person that otherwise becomes
a Subsidiary (other than a Financing Subsidiary, a CFC or a Transparent
Subsidiary) within the meaning of the definition thereof, are required to become
a “Subsidiary Guarantor” under this Agreement, by executing and delivering to
the Collateral Agent a Guarantee Assumption Agreement in the form of Exhibit B
hereto. Accordingly, upon the execution and delivery of any such Guarantee
Assumption Agreement by any such Subsidiary, such Subsidiary shall automatically
and immediately, and without any further action on the part of any Person,
become a “Subsidiary Guarantor” and an “Obligor” for all purposes of this
Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto shall be
deemed to be supplemented in the manner specified in such Guarantee Assumption
Agreement. In addition, upon execution and delivery of any such Guarantee
Assumption Agreement, the new Subsidiary Guarantor makes the representations and
warranties set forth in Section 2 as of the date of such Guarantee Assumption
Agreement and shall be permitted to update the Annexes with respect to such
Subsidiary.

7.06 Control Agreements. No Obligor shall open or maintain any account with any
bank, securities intermediary or commodities intermediary (other than (A) any
such accounts that are maintained by the Borrower in its capacity as “servicer”
for a Financing Subsidiary or any Agency Account, (B) any such accounts which
hold solely money or financial assets of a Financing Subsidiary, (C) any payroll
account so long as such payroll account is coded as such, (D) withholding tax
and fiduciary accounts or any trust account maintained solely on behalf of a
Portfolio Investment, and (E) any

 

36



--------------------------------------------------------------------------------

account in which the aggregate value of deposits therein, together with all
other such accounts under this clause (E), does not at any time exceed $75,000,
provided that in the case of each of the foregoing clauses (A) through (E), no
other Person (other than the depository institution at which such account is
maintained) shall have “control” over such account (within the meaning of the
Uniform Commercial Code) and such account shall not have been otherwise
“Delivered” to any other Person) unless such Obligor has notified the Collateral
Agent of such account and the Collateral Agent has NYUCC Control over such
account pursuant to a control agreement in form and substance reasonably
satisfactory to the Collateral Agent.

7.07 Revolving Credit Facility. Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants of each of the Revolving Credit
Facility (as long as any of the Credit Agreement Obligations are outstanding
(other than unasserted contingent obligations)) (which provisions are
incorporated herein by reference), applicable to such Subsidiary Guarantor as if
each Subsidiary Guarantor were a signatory to the Revolving Credit Facility.

7.08 Pledged Equity Interests.

(a) In the event any Obligor acquires rights in any Pledged Equity Interest
after the date hereof or any Excluded Equity Interest held by any Obligor
becomes a Pledged Equity Interest after the date hereof because it ceases to
constitute an Excluded Equity Interest, such Obligor shall deliver to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto, reflecting such new Pledged Equity Interests. Notwithstanding
the foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Pledged Equity Interests immediately upon
any Obligor’s acquisition of rights therein and shall not be affected by the
failure of any Obligor to deliver a supplement to Annex 2.07 as required hereby;
and

(b) Without the prior written consent of the Collateral Agent, no Obligor shall
vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest in a manner inconsistent with the terms of this
Agreement or any Debt Document or that adversely affects the validity,
perfection or priority of the Collateral Agent’s security interest or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Facility and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, or (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Equity Interests to be treated
as securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and,

 

37



--------------------------------------------------------------------------------

in such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; and

(c) Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

7.09 Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided, however, that none of
the Obligors will exercise or refrain from exercising any such right, as the
case may be, if such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

(ii) each of the Obligors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Interests to the extent
not prohibited by the Debt Documents; provided, however, that (except with
respect to any Pledged Debt that is also a Portfolio Investment) any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall be, and shall forthwith be delivered to the Collateral Agent to
hold as, Pledged Interests and shall, if received by any of the Obligors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Obligors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged

 

38



--------------------------------------------------------------------------------

Interests and as further collateral security for the Secured Obligations,
provided that the Obligors shall be permitted to take any action with respect to
the cash described in (B) and (C) not prohibited by the other Debt Documents;
and

(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to any Obligor all such proxies and other instruments as such Obligor
may reasonably request for the purpose of enabling such Obligor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7.09(a)(ii) hereof.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) all rights of each Obligor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

(ii) the Collateral Agent is authorized to notify each debtor with respect to
the Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;

(iii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Interests or any Portfolio Investments as if it were the absolute owner thereof,
including, without limitation, the right to exchange, in its discretion, any and
all of the Pledged Interests or any Portfolio Investments upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
issuer thereof, or upon the exercise by any such issuer of any right, privilege
or option pertaining to any Pledged Interests or any Portfolio Investments, and,
in connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and

(iv) all dividends, distributions, interest and other payments that are received
by any of the Obligors contrary to the provisions of

 

39



--------------------------------------------------------------------------------

Section 7.09(b)(i) hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of the Obligors, and
shall be forthwith paid over to the Collateral Agent as Pledged Interests in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations.

7.10 Commercial Tort Claims. Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000 individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11 Intellectual Property. Each Obligor hereby covenants and agrees as follows:

(a) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

(b) it shall not, with respect to any Trademarks which such Obligor determines
in its reasonable business judgment are material to the business of such
Obligor, cease the use of any of such Trademarks or fail to maintain the level
of the quality of products sold and services rendered under any such Trademark
at a level which such Obligor determines in its reasonable business judgment to
be appropriate to maintain the value of such Trademarks, and each Obligor shall
take all steps reasonably necessary to ensure that licensees of such Trademarks
use such consistent standards of quality;

(c) it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that in its reasonable business
judgment is material to the business of any Obligor may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;

(d) it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 

40



--------------------------------------------------------------------------------

(e) in the event that it has knowledge that any Intellectual Property owned by
or exclusively licensed to any Obligor is infringed, misappropriated, or diluted
by a third party, such Obligor shall, except as it determines otherwise in its
reasonable business judgment, promptly take all reasonable actions to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

(f) it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;

(g) it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit C
hereto;

(h) it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

(i) it shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets, including, without limitation, entering into confidentiality
agreements with employees and labeling and restricting access to secret
information and documents; and

(j) it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby.

 

41



--------------------------------------------------------------------------------

Section 8. Acceleration Notice; Remedies; Distribution of Collateral.

8.01 Notice of Acceleration. Upon receipt by the Collateral Agent of a written
notice from any Secured Party which (i) expressly refers to this Agreement,
(ii) describes an event or condition which has occurred and is continuing and
(iii) expressly states that such event or condition constitutes an Acceleration
as defined herein, the Collateral Agent shall promptly notify each other party
hereto of the receipt and contents thereof (any such notice is referred to
herein as a “Acceleration Notice”).

8.02 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

(a) each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b) the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);

(d) the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so; and

(e) the Collateral Agent may, upon reasonable prior notice (provided that at
least ten Business Days’ prior notice shall be deemed to be reasonable) to the
Obligors of the time and place (or, if such sale is to take place on the NYSE or

 

42



--------------------------------------------------------------------------------

any other established exchange or market, prior to the time of such sale or
other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section shall be applied in accordance with Section 8.06.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

8.04 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 8.03 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

8.05 Private Sale. The Collateral Agent and the Secured Parties shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner. Each

 

43



--------------------------------------------------------------------------------

Obligor hereby waives any claims against the Collateral Agent or any other
Secured Party arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

8.06 Application of Proceeds. Except as otherwise herein expressly provided in
this Section 8.06, after the occurrence and during the continuance of an Event
of Default pursuant to exercise of any remedies under Section 8 of this
Agreement, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor (including
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement in respect of Collateral or in respect of the guaranty
obligations of the Subsidiary Guarantors under this Agreement) shall be applied
by the Collateral Agent as follows:

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

Third, to the payment of the Secured Obligations (including the provision of
cash collateral for any outstanding letters of credit) of such Obligor then due
and payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

Fourth, after application as provided in clauses “First, “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

For the avoidance of doubt, payments made pursuant to Sections 2.09(b), (c),
(d) and (e) of the Revolving Credit Facility (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02 unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments. In making the allocations required by this Section, the
Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 9.02, and the

 

44



--------------------------------------------------------------------------------

Collateral Agent shall have no liability to any of the other Secured Parties for
actions taken in reliance on such information, except to the extent of its gross
negligence or willful misconduct. The Collateral Agent may, in its sole
discretion, at the time of any application under this Section, withhold all or
any portion of the proceeds otherwise to be applied to the Secured Obligations
as provided above and maintain the same in a segregated cash collateral account
in the name and under the exclusive NYUCC Control of the Collateral Agent, to
the extent that it in good faith believes that the information provided to it
pursuant to Section 9.02 is either incomplete or inaccurate and that application
of the full amount of such proceeds to the Secured Obligations would be
disadvantageous to any Secured Party. All distributions made by the Collateral
Agent pursuant to this Section shall be final (subject to any decree of any
court of competent jurisdiction), and the Collateral Agent shall have no duty to
inquire as to the application by the other Secured Parties of any amounts
distributed to them.

8.07 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 8 and
taking any action and executing any instruments which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Collateral
Agent shall be entitled under this Section 8 to make collections in respect of
the Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

8.08 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, upon the occurrence and during the continuance of an Event of
Default, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

8.09 Authority. Notwithstanding anything to the contrary contained herein, in no
event shall the Collateral Agent take, or be permitted to take, any Enforcement
Action with respect to the Collateral without at least three Business Days prior
notice to the Secured Parties, and will refrain from taking such Enforcement
Action if so directed by the Required Secured Parties during such three Business
Day period, provided that the Collateral Agent may take such Enforcement Action
during such three Business Day period if so directed by the Required Secured
Parties.

 

45



--------------------------------------------------------------------------------

8.10 Exercise of Control. With respect to any Deposit Account or Securities
Account over which the Collateral Agent has Control, the Collateral Agent shall
not deliver any direction for the disposition of funds or other property,
entitlement order or notice of exclusive control (any such action, a “Control
Action”) unless an Event of Default has occurred (it being understood that, once
the Collateral Agent has commenced taking any Control Action, such action or
actions shall continue until the Collateral Agent is directed otherwise by the
requisite number of lenders).

Section 9. The Collateral Agent.

9.01 Appointment; Powers and Immunities. Each Revolving Lender, the Revolving
Administrative Agent, each Financing Agent and, by acceptance of the benefits of
this Agreement and the other Security Documents, each Designated Indebtedness
Holder hereby irrevocably appoints and authorizes ING to act as its agent
hereunder with such powers as are specifically delegated to the Collateral Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, or a
fiduciary with respect to, any Revolving Lender or Designated Indebtedness
Holder;

(b) shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for any recitals, statements, representations or warranties contained in
this Agreement or in any notice delivered hereunder, or in any other certificate
or other document referred to or provided for in, or received by it under, this
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document referred
to or provided for herein or therein or for any failure by the Obligors or any
other Person to perform any of its obligations hereunder;

(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in
Section 3, or the Liens created pursuant to Section 4; and

(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

 

46



--------------------------------------------------------------------------------

9.02 Information Regarding Secured Parties. The Borrower will at such times and
from time to time as shall be reasonably requested by the Collateral Agent,
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Credit Agreement Obligations) as at a date specified
in such request. The Collateral Agent shall provide any such list to any Secured
Party upon request. The Collateral Agent shall be entitled to rely upon such
information, and such information shall be conclusive and binding for all
purposes of this Agreement, except to the extent the Collateral Agent shall have
been notified by a Secured Party that such information as set forth on any such
list is inaccurate or in dispute between such Secured Party and the Borrower.

9.03 Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram, cable or electronic mail)
believed by it in good faith to be genuine and correct and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent. As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and such instructions of (i) the
Required Secured Parties or (ii) where expressly permitted for in Section 10.03,
the Required Revolving Lenders and the Required Designated Indebtedness Holders,
as applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties. If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

9.04 Rights as a Secured Party. With respect to its obligation to extend credit
under the Revolving Credit Facility, ING (and any successor acting as Collateral
Agent) in its capacity as a Revolving Lender under the Revolving Credit
Facility, shall have the same rights and powers hereunder as any other Secured
Party and may exercise the same as though it were not acting as Collateral
Agent, and the term “Secured Party” or “Secured Parties” shall, unless the
context otherwise indicates, include the Collateral Agent in its individual
capacity. ING (and any successor acting as Collateral Agent) and its Affiliates
may (without having to account therefor to any other Secured Party) accept
deposits from, lend money to, make investments in and generally engage in any
kind of banking, trust or other business with any of the Obligors (and any of
their Subsidiaries or Affiliates) as if it were not acting as Collateral Agent,
and ING and its Affiliates may accept fees and other consideration from any of
the Obligors for services in connection with this Agreement or otherwise without
having to account for the same to the other Secured Parties.

 

47



--------------------------------------------------------------------------------

9.05 Indemnification. Each Revolving Lender and each Designated Indebtedness
Holder by acceptance of the benefits of this Agreement and the other Security
Documents agrees to indemnify the Collateral Agent and each Related Party of the
Collateral Agent (each such Person being called an “Indemnitee”) (to the extent
not reimbursed under Section 10.04, but without limiting the obligations of the
Obligors under Section 10.04) ratably in accordance with the aggregate Secured
Obligations held by the Revolving Lenders and the Designated Indebtedness
Holders, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, that no
Revolving Lender or Designated Indebtedness Holder shall be liable for any of
the foregoing to the extent they are determined by a court of competent
jurisdiction in a final, nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the party to be indemnified.

9.06 Non-Reliance on Collateral Agent and Other Secured Parties. The Revolving
Administrative Agent and each Financing Agent (and each Revolving Lender and
each Designated Indebtedness Holder by acceptance of the benefits of this
Agreement and the other Security Documents) agrees that it has, independently
and without reliance on the Collateral Agent or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower, the Subsidiary Guarantors and their
Subsidiaries and decision to extend credit to the Borrower in reliance on this
Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party. Except as otherwise expressly provided
herein, the Collateral Agent shall not be required to keep itself informed as to
the performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to provide any other Secured Party with any
credit or other information concerning the affairs, financial condition or
business of any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 

48



--------------------------------------------------------------------------------

9.07 Failure to Act. Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Collateral Agent shall not be required to take any action that in the
judgment of the Collateral Agent would violate any applicable law.

9.08 Resignation of Collateral Agent. Subject to the appointment and acceptance
of a successor Collateral Agent as provided below, the Collateral Agent may
resign at any time by giving notice thereof to the other Secured Parties and the
Obligors. Upon any such resignation, the Required Secured Parties shall have the
right, with the consent of the Borrower not to be unreasonably withheld provided
that no such consent shall be required if an Event of Default has occurred and
is continuing to appoint a successor Collateral Agent. If no successor
Collateral Agent shall have been so appointed by the Required Secured Parties
and shall have accepted such appointment within 30 days after the retiring
Collateral Agent’s giving of written notice of resignation of the retiring
Collateral Agent, then the retiring Collateral Agent may, on behalf of the other
Secured Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has a combined capital
and surplus and undivided profits of at least $1,000,000,000. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent. The fees
payable by the Borrower to a successor Collateral Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor, and such payment to be made as and when invoiced by the
successor Collateral Agent.

9.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

Section 10. Miscellaneous.

10.01 Notices. All notices, requests, consents and other demands hereunder and
other communications provided for herein shall be given or made in writing,
(a) to any party hereto, telecopied, (to the extent provided in the Revolving
Credit Facility) e-mailed or delivered to the intended recipient at the “Address
for Notices” specified below its name on the signature pages to this Agreement
or, in the case of any Financing Agent or Designated Indebtedness Holder that
shall become a

 

49



--------------------------------------------------------------------------------

party hereto after the date hereof, at such “Address for Notices” as shall be
specified pursuant to or in connection with the joinder agreement executed and
delivered by such Financing Agent or Designated Indebtedness Holder pursuant to
Section 6.01 (provided that notices to any Subsidiary Guarantor shall be given
to such Subsidiary Guarantor care of the Borrower at the address for the
Borrower specified herein) or (b) as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
notices to any Revolving Lender or Designated Indebtedness Holder that is not a
party hereto shall be given to the Revolving Administrative Agent or Financing
Agent for such Designated Indebtedness Holder.

10.02 No Waiver. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

10.03 Amendments to Security Documents, Etc. Except as otherwise provided in any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered or amended only by an instrument in writing duly executed
by each Obligor and the Collateral Agent, with the consent of the Required
Revolving Lenders and the Required Designated Indebtedness Holders; provided,
that, subject to the provisions related to “Defaulting Lenders” (or equivalent
term) in the Revolving Credit Facility:

(a) no such amendment shall adversely affect the relative rights of any Secured
Party as against any other Secured Party without the prior written consent of
such first Secured Party;

(b) without the prior written consent of (x) each of the Revolving Lenders and
(y) the Required Designated Indebtedness Holders, the Collateral Agent shall not
release all or substantially all of the collateral under the Security Documents
or release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Section 3 hereof (and if any amounts have become due
and payable in respect of any Hedging Agreement Obligations, and such amounts
shall have remained unpaid for 30 or more days, then the prior written consent
(voting as a single group) of the holders of a majority in interest of the
Hedging Agreement Obligations will also be required to release all or
substantially all of such collateral or guarantee obligations);

(c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;

 

50



--------------------------------------------------------------------------------

(d) without the consent of the Collateral Agent, no modification, supplement or
waiver shall modify the terms of Section 9;

(e) the Collateral Agent is authorized to release (and shall, promptly following
request by the Borrower, release) any Collateral that is either the subject of a
disposition not prohibited under either the Revolving Credit Facility or the
Designated Indebtedness Documents (including a disposition to a Financing
Subsidiary), or to which the Required Revolving Lenders and the Required
Designated Indebtedness Holders shall have consented and will, at the Obligors’
expense, execute and deliver to any Obligor such documents (including, without
limitation, any UCC termination statements, lien releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form)) as such Obligor
shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; notwithstanding the
foregoing, Portfolio Investments constituting Collateral shall be automatically
released from the lien of this Agreement and the other Security Documents,
without any action of the Collateral Agent or any other Secured Party, in
connection with any disposition of Portfolio Investments that (i) occurs in the
ordinary course of the Borrower’s business and (ii) is not prohibited under any
of the Debt Documents; and

(f) the Collateral Agent is authorized to release (and shall, promptly following
request by the Borrower, release) any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary is
(x) the subject of a disposition not prohibited under the Debt Documents,
(y) ceases to be a Subsidiary as a result of a transaction not prohibited under
the Debt Documents, or (z) to which each of the Required Revolving Lenders and
the Required Designated Indebtedness Holders shall have consented, and, upon
such release, the Collateral Agent is authorized to release (and shall, promptly
following request by the Borrower, release) any collateral security granted by
such Subsidiary Guarantor hereunder and under the other Security Documents and
will, at the Obligors’ expense, execute and deliver to any Obligor such
documents (including, without limitation, any UCC termination statements, lien
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form)) as such Obligor shall reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereby.

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent will promptly (i) execute and deliver assignments, bills of sale,
termination statements and other releases and instruments (in recordable form if
appropriate) provided for signature by the Borrower or the applicable Obligor,
(ii) deliver any portion of the Collateral in its possession, and
(iii) otherwise take such actions, and cause or permit the Custodian to take
such actions, in each case as the Borrower may reasonably request in order to
effect the release and transfer of such Collateral. Notwithstanding the
foregoing

 

51



--------------------------------------------------------------------------------

to the contrary, if the Termination Date shall have occurred with respect to any
Class, then the consent rights of such Class (and the related Required Revolving
Lenders or Required Designated Indebtedness Holders) under this Section 10.03
shall terminate.

10.04 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all reasonable and documented out-of-pocket costs and
expenses incurred by them (including the reasonable and documented fees, charges
and disbursements of legal counsel (and excluding the allocated costs of
internal counsel)) in connection with (i) any Event of Default and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up or liquidation proceedings of any Obligor, or any actual or attempted sale,
or any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and
(z) workout, restructuring or other negotiations or proceedings (whether or not
the workout, restructuring or transaction contemplated thereby is consummated)
and (ii) the enforcement of this Section, and all such costs and expenses shall
be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.

(b) Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or (ii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses that (1) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the willful misconduct or gross negligence of such Indemnitee,
(2) result from a claim brought against such Indemnitee for breach of such
Indemnitee’s obligations under this Agreement or the other Loan Documents, if
there has been a final and nonappealable judgment against such Indemnitee on
such claim as determined by a court of competent jurisdiction or (3) result from
a claim arising as a result of a dispute between Indemnitees (other than (x) any
dispute involving claims against the Administrative Agent, in each case in their
respective capacities as such, and (y) claims arising out of any act or omission
by the Borrower or its Affiliates).

 

52



--------------------------------------------------------------------------------

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

10.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Obligors and the
Secured Parties (provided that none of the Obligors shall assign or transfer its
rights or obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent or the agent, trustee or
representative for the Designated Indebtedness Holder, if any (or if there is no
such agent, trustee or representative, the Required Designated Indebtedness
Holders)).

10.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail (including
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties

 

53



--------------------------------------------------------------------------------

hereto as nearly as may be possible and (b) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

10.08 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

10.09 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES

 

54



--------------------------------------------------------------------------------

THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.10 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11 Termination. When all Secured Obligations of any Class have been paid in
full (other than unasserted contingent obligations), all Commitments of the
holders thereof to extend credit that would be Secured Obligations have expired
or been terminated and any letters of credit outstanding under the Revolving
Credit Facility or any other Designated Indebtedness have (i) expired,
(ii) terminated, (iii) been cash collateralized or (iv) otherwise backstopped in
a manner reasonably acceptable to the Revolving Administrative Agent or any
applicable Financing Agent, as applicable, or any issuing bank, as applicable,
in each case in accordance with the terms of the applicable Debt Documents, and
all outstanding letter of credit disbursements under any such Debt Documents
then outstanding have been reimbursed, the Collateral Agent shall, on behalf of
the holders of such Secured Obligations, deliver to the Obligors such
termination statements and releases and other documents necessary and
appropriate to evidence the termination of all agreements, obligations and liens
related to such Secured Obligations, as the Obligors may reasonably request all
at the sole cost and expense of the Obligors; provided, however, that the
Collateral Agent shall not have any obligation to do so under the circumstances
set forth in the parenthetical provision in Section 10.03(b) except to the
extent provided therein.

10.12 Confidentiality. The Collateral Agent acknowledges and agrees that
Section 9.13 of the Revolving Credit Facility will bind the Collateral Agent to
the same extent as it binds the Revolving Administrative Agent.

[Signature page follows]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

FS INVESTMENT CORPORATION By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   President

 

Address for Notices FS Investment Corporation 2929 Arch Street, Suite 675
Philadelphia, PA 19104 Attention: Gerald F. Stahlecker Telecopy Number:
(215) 222-4649 Direct Telephone: (215) 495-1169 Main Telephone: (215) 495-1150

E-mail:

jerry.stahlecker@franklinsquare.com

with a copy to: Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797
Attention: Jay R. Alicandri, Esq. Telecopier: (212) 698-3599 Telephone:
(212) 698-3800 E-mail: jay.alicandri@dechert.com

[Signature Page to the Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

IC AMERICAN ENERGY INVESTMENTS, INC. By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President

 

Address for Notices c/o FS Investment Corporation 2929 Arch Street, Suite 675
Philadelphia, PA 19104 Attention: Gerald F. Stahlecker Telecopy Number:
(215) 222-4649 Direct Telephone: (215) 495-1169 Main Telephone: (215) 495-1150
E-mail: jerry.stahlecker@franklinsquare.com with a copy to: Dechert LLP 1095
Avenue of the Americas New York, NY 10036-6797 Attention: Jay R. Alicandri, Esq.
Telecopier: (212) 698-3599 Telephone: (212) 698-3800 E-mail:
jay.alicandri@dechert.com

[Signature Page to the Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

FSIC INVESTMENTS, INC. By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Executive Vice President

 

Address for Notices c/o FS Investment Corporation 2929 Arch Street, Suite 675
Philadelphia, PA 19104 Attention: Gerald F. Stahlecker Telecopy Number:
(215) 222-4649 Direct Telephone: (215) 495-1169 Main Telephone: (215) 495-1150
E-mail: jerry.stahlecker@franklinsquare.com with a copy to: Dechert LLP 1095
Avenue of the Americas New York, NY 10036-6797 Attention: Jay R. Alicandri, Esq.
Telecopier: (212) 698-3599 Telephone: (212) 698-3800 E-mail:
jay.alicandri@dechert.com

[Signature Page to the Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Revolving Administrative Agent and Collateral Agent By  

/s/ Patrick Frisch

Name:   Patrick Frisch, CFA Title:   Managing Director By  

/s/ Kunduck Moon

Name:   Kunduck Moon Title:   Managing Director

 

Address for Notices ING Capital LLC 1325 Avenue of the Americas New York,
New York 10019 Attention: Mark LaGreca Telecopy Number: 646-424-8234 Telephone
Number: 646-424-3862 E-mail: mark.lagreca@americas.ing.com with a copy to (which
shall not constitute notice): ING Capital LLC 1325 Avenue of the Americas
New York, New York 10019 Attention: Patrick Frisch Telecopy Number:
(646) 424-6919 Telephone Number: (646) 424-6912 E-mail:
Patrick.Frisch@americas.ing.com with a copy to (which shall not constitute
notice): Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the
Americas New York, New York 10019-6064 Attention: Terry E. Schimek, Esq.
Telecopy Number: (212) 757-3990 Telephone Number: (212) 373-3005 E-mail:
tschimek@paulweiss.com

[Signature Page to the Guarantee, Pledge and Security Agreement]